Citation Nr: 1515617	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-05 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2014 correspondence, the Veteran raised the matter of entitlement to an increased rating for hemorrhoids.  As this matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The Veteran had elevated blood pressure readings on a number of occasions during service, including at service entrance, which a VA examiner advised was a prehypertensive condition.  

2.  A VA examiner advised that after service the Veteran's prehypertension went through its natural progression to eventually result in hypertension.   


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.306, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was notified of the information and evidence necessary to substantiate his claim, as well as his and VA's role in obtaining this, in a July 2012 letter.  VA obtained the Veteran's service treatment records, the identified, available relevant post service records, and obtained a medical opinion addressing the etiology of the Veteran's current hypertension.  The opinion provided in this regard appears to have been fully informed and adequately explained, and therefore, it is sufficient for adjudicative purposes.  38 U.S.C.A. §§  5103, 5103A.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for hypertension may be presumed if manifest to a degree of 10 percent or more within the first post service year.  38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. § 1111.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service.  38 C.F.R. § 3.306.  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

The Veteran has a current diagnosis of hypertension.  See 2012 private records.  His service treatment records reflect a number of elevated blood pressure readings including when examined in connection with his entrance into service.  At the time of his separation examination, he was formally evaluated to ascertain whether he had hypertension, and it was found he did not.  Hypertension was first diagnosed several years after service.  

As indicated above, in connection with this claim, a medical opinion was obtained to address the etiology of the Veteran's hypertension.  In the report provided, the examiner characterized the Veteran's in-service blood pressure readings as pre-hypertension, (including at service entrance) and that the current hypertension was "the natural progression of pre-hypertension."  

With the benefit of this examiner's analysis, it may be determined the Veteran had pre-hypertension noted at service entrance, and as he continued to reflect pre-hypertension throughout service, there is no showing of an increase in disability during service.  Thereafter, the condition proceeded through its natural progression to eventually result in hypertension, diagnosed several years after service discharge.  Accordingly, the evidence fails to show the Veteran's hypertension was incurred in or aggravated by service.  There are no medical opinions to the contrary, and the Veteran is not shown to possess any medical expertise as to accord his view on the subject any probative weight.  

 

ORDER

Service connection for hypertension is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


